
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


UAL CORPORATION AND UNITED AIR LINES, INC.
EXECUTIVE SEVERANCE PLAN
AMENDMENT NO. 1

        This Amendment No. 1 (this "Amendment") to the UAL Corporation and
United Air Lines, Inc. Executive Severance Plan dated April 1, 2007 (the
"Plan"), is made as of January 1, 2008.

        WHEREAS pursuant to Section 11 of the Plan, the Plan may be modified or
amended by the Human Resources Subcommittee of the Board of Directors (the
"Committee"); and

        WHEREAS pursuant to Section 5(a) of the Plan, United may make amendments
to the Plan for the purpose of avoiding the application of penalties and taxes
upon the Executive under Section 409A of the Internal Revenue Code
("Section 409A"); and

        WHEREAS, final regulations have been issued under Section 409A, which
are effective as of January 1, 2008, and the Committee wishes to comply with
such regulations and the related transition guidance by amending the Plan prior
to, and effective as of, January 1, 2008;

        NOW THEREFORE, the Plan is hereby amended as follows (capitalized terms
not otherwise defined herein shall have the meaning assigned thereto in the
Plan):

1.Section 1 of the Plan is amended by adding the following definition:

""Plan Year" means the twelve-month period beginning each January 1st."

2.The definition of "Termination Date" in Section 1 of the Plan is amended to
read as follows:

""Termination Date" means, with respect to any Participant, the date on which
the Participant's Qualifying Termination, in accordance with the terms of the
Plan, is effective. The last day of a Participant's active employment with the
Company shall be considered such employee's Termination Date for purposes of
Company's employee benefit plans, unless provided otherwise pursuant to such
plan."

3.Section 3(a)(ii) of the Plan is amended by adding the following text at the
end thereof:

"Notwithstanding the foregoing, in all events the reimbursement of medical and
dental expenses must be made on or before the last day of the calendar year
following the year in which the expenses were incurred."

4.Section 3 of the Plan is amended by adding a new subsection (c) and (d) to
read as follows:

(c)409A Exempt Payments. Each of the payments of severance and continued
benefits under paragraphs (a)(i) and (ii) above are designated as separate
payments for purposes of the short-term deferral rules under Treasury Regulation
Section 1.409A-1(b)(4)(i)(F), the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii), and
the exemption for medical expense reimbursements under Treasury Regulation
Section 1.409A-1(b)(9)(v)(B). As a result, (A) payments that are made on or
before the 15th day of the third month of the calendar year following the
applicable year of termination, (B) any additional payments that are made on or
before the last day of the second calendar year following the year of the
Participant's termination and do not exceed the lesser of two times the
Participant's annual rate of pay in the year prior to his termination or two
times the limit under Code Section 401(a)(17) then in effect, and (C) continued
medical expense reimbursements during the applicable COBRA period, are exempt
from the requirements of Code Section 409A.

(d)Exempt Payments to Specified Employees. Notwithstanding any provision in this
Plan to the contrary, Severance Benefits in excess of those described in
paragraph (c) to a Specified Employee shall not commence until at least six
months after the date the Specified Employee terminates employment. Whether a
Participant is a Specified Employee shall be determined

--------------------------------------------------------------------------------



annually on each Specified Employee Identification Date. Any Participant so
identified, shall be a Specified Employee for the entire 12-month period
beginning on the following Specified Employee Effective Date. To the extent the
payments to be made during the first six month period following a Specified
Employee's termination of employment exceed such exempt amounts described in
paragraph (c), those payments shall be withheld and the amount of the payments
withheld will be paid in a lump sum, without interest, during the seventh month
after termination; provided that, if a Participant dies during such six-month
period, any such delayed payments shall not be further delayed, and shall be
immediately payable to the Participant's devisee, legatee or other designee or,
should there be no such designee, to the Participant's estate in accordance with
the applicable provisions of this Plan.

For purposes of this paragraph (d), "Specified Employee" means a Participant who
is a specified employee within the meaning of Treasury Regulation
Section 1.409A-1(i); "Specified Employee Effective Date" means the April 1st
next following a Specified Employee Identification Date; and "Specified Employee
Identification Date" means December 31st of each Plan Year."

5.Section 5(a) of the Plan is amended by striking the second sentence thereof,
and modifying the penultimate sentence thereof to read as follows:

"From and after the Effective Date, (a) the Company shall administer and operate
this Plan in compliance with Section 409A of the Code and any rules, regulations
or other guidance promulgated thereunder as in effect from time to time and
(b) in the event that the Company determines that any provision of this Plan
does not comply with Section 409A of the Code or any such rules, regulations or
guidance and that as a result any Participant may become subject to a
Section 409A tax, notwithstanding Section 11, the Company shall have the
discretion to amend or modify such provision to avoid the application of such
Section 409A tax, and in no event shall any Participant's consent be required
for such amendment or modification."

6.Section 6(a) of the Plan is amended by adding the following sentence as the
penultimate sentence thereof:

"Notwithstanding the foregoing provisions of this paragraph (a), to the extent
the Severance Benefits are not exempt from Code Section 409A as provided under
Section 3(c) above, then an offset may be only be made from such non-exempt
Severance Benefits where the offset does not exceed $5,000 in any Plan Year, the
outstanding financial obligation was incurred in the ordinary course of the
Participant's employment relationship, and the offset is made at the same time
and in the same amount as the outstanding financial obligation otherwise would
have been due and collected from the Participant."

*        *        *

        IN WITNESS WHEREOF, and as authorized by the Human Resources
Subcommittee of the Board of Directors of UAL Corporation, this Amendment No. 1
to the UAL CORPORATION AND UNITED AIR LINES, INC. EXECUTIVE SEVERANCE PLAN is
executed on this 5th day of December, 2007

Paul R. Lovejoy

--------------------------------------------------------------------------------

Name  
Senior Vice President,
General Counsel and Secretary

--------------------------------------------------------------------------------

Title
 
/s/ Paul R. Lovejoy

--------------------------------------------------------------------------------

Signature
 

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5

